Citation Nr: 9913193	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  96-00 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the veteran's daughter, [redacted], became 
permanently incapable of self support before age 18.


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel






INTRODUCTION

The veteran had active military service from September 1942 
to June 1944.  The veteran has been found to be permanently 
and totally disabled due to service-connected psychiatric 
disability.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1994, 
from the Chicago, Illinois, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The appellant, LaSalle 
National  Trust, is the veteran's court appointed guardian of 
his estate.

In a letter received by the RO during this appeal, the 
veteran's wife requested that she be appointed fiduciary of 
the veteran's VA benefits.  In a letter dated in March 1999, 
the RO indicated to the veteran's wife that VA regulations do 
not allow court appointed guardians to be summarily removed, 
but she was also informed that the question of guardianship 
fees would be investigated.   


REMAND

In the September 1995 substantive appeal, the veteran's 
guardian requested a personal hearing before a Member of the 
Board to be held at the RO.  However, it appears that a 
Travel Board hearing has not been scheduled.  Since it is 
apparent that the appellant desires such a hearing on appeal, 
pursuant to 38 C.F.R. § 20.700 (1998), the RO must schedule a 
hearing before a Member of the Board at the RO in Chicago, 
Illinois.

The Board observes that under the applicable criteria, the 
term "child" includes an unmarried person who, before 
reaching the age of 18 years, became permanently incapable of 
self-support by reason of physical or mental defects.  38 
U.S.C.A. § 101(4) (West 1991); 38 C.F.R. §§ 3.57, 3.356 
(1998).  In Dodson v. Brown, 4 Vet. App. 443, 445 (1993), the 
Court held that a person may qualify as a "child" under the 
pertinent legal framework if he or she is shown to have been 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of eighteen 
years.  Essentially, the focus of the analysis is on the 
individual's condition at the time of his or her 18th 
birthday.

An August 1994 court order reflects that a guardian was 
appointed for [redacted] after she was adjudged to be an 
adult incapable of managing her "person and estate."

An August 1994 letter from Kwan Bo-Jin, M.D., indicates that 
he found that [redacted] was suffering from paranoid 
schizophrenia.  In a September 1994 letter, an official with 
the LASALLE NATIONAL TRUST stated that it was likely that the 
onset of [redacted]'s occurred during her late teens.  It was 
remarked that though she had attended college, she had been 
functioning marginally during that time due to the 
schizophrenic symptoms.  He mentioned that she had been 
suffering from schizophrenia even before her college years.  
In a January 1995 letter, Dr. Kwan opined that [redacted] was 
permanently incapable of self-support prior to age eighteen.

The record also includes an August 1995 letter from the 
veteran's private attorney.  The attorney stated that he had 
practiced law for over 40 years and had significant 
experience working with severely mentally ill clients.  He 
also stated that he had performed oversight responsibilities 
for the county mental health services.  He then stated as 
follows:

As the veteran's attorney, I was aware of 
[the veteran's] history of schizophrenia 
and I had the opportunity to observe 
behavior of his daughter [redacted] which 
was consistent with this illness.  Based 
on my professional background and based 
on my personal observations of the 
veteran's daughter [redacted], it is my 
opinion that [redacted] became 
permanently incapable of self-support 
before reaching the age of 18 years.

The Board finds that additional development of the evidence 
is necessary in this case.  Although there is an opinion from 
a medical professional stating that [redacted]'s psychiatric 
disorder had its origins before her eighteenth birthday, and 
that the disorder rendered her incapable of self-support 
before the age of eighteen, the Board notes that the opinion 
was based largely upon a court ordered psychiatric evaluation 
the medical professional had with [redacted] when she was 36 
years old. Or approximately eighteen years after her 
eighteenth birthday. 

There is paucity of relevant evidence of record recorded 
proximate to the period of time in question.  In reviewing 
the record, the Board finds that an attempt should be made to 
obtain [redacted]'s high school and college transcripts, as 
well as her Chapter 35 educational claims file as these 
records would be helpful in resolving the issue at hand.

Finally, the Board finds that an opinion from a psychiatrist 
who has reviewed all of the relevant evidence would be very 
beneficial to the Board in its adjudication of the issue on 
appeal.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO must schedule a Travel Board 
hearing as requested by the guardian for 
the veteran, LaSalle  National Trust, and 
the guardian should be notified of the 
date and time of such hearing.  The 
guardian should be advised that he or she 
is free to submit any additional relevant 
evidence at the time of his hearing.

2.  The RO should attempt to obtain 
Berndatte's high school and college 
transcripts and associate them with the 
claims file.  [redacted]'s Chapter 35 
educational claims file should also be 
secured and associated with the veteran's 
claims file.

3.  Upon completion of the above, the RO 
should refer the claims file to a VA 
psychiatrist for an opinion to the 
question of whether it is at least as 
likely as not that [redacted] became 
permanently incapable of self-support 
before the age of 18.  The psychiatrist 
must review the relevant evidence in the 
claims folder, including Dr. Kwan's 
statements and any high school and 
college records that are in the record.  
All opinions should be supported by a 
written rationale, and a discussion of 
the facts and medical principles involved 
would be of considerable assistance to 
the Board.

In answering the question of whether 
[redacted] became permanently incapable 
of self-support before the age of 18, the 
examiner's attention is drawn to 
38 C.F.R. § 3.356 (1998), wherein it 
sates, in pertinent part, that employment 
of a child prior or subsequent to the 
delimiting age of 18 years may or may not 
be a normal situation, depending on the 
educational progress of the child, the 
economic situation of the family, 
indulgent attitude of parents, and the 
like.  In those cases where the extent 
and nature of disability raises some 
doubt as to whether they would render the 
average person incapable of self-support, 
factors other than employment are for 
consideration.  In such cases there 
should be considered whether the daily 
activities of the child in the home and 
community are equivalent to the 
activities of employment of any nature 
within the physical or mental capacity of 
the child which would provide sufficient 
income for reasonable support.  Lack of 
employment of the child either prior to 
the delimiting age or thereafter should 
not be considered as a major factor in 
the determination to be made, unless it 
is shown that it was due to physical or 
mental defect and not to mere 
disinclination to work or indulgence of 
relatives or friends.  38 C.F.R. § 
3.356(b)(3) (1998).

The Board is cognizant that there is not 
much information for the psychiatrist to 
review and it has been many years that 
have elapsed since the veteran's 
daughter's 18th birthday.  However, there 
is some information available concerning 
[redacted]'s high school and college 
years, along with the other evidence 
summarized above, and it is hoped that, 
pursuant to this remand, high school and 
college transcripts are obtained that 
would shed more light on [redacted]'s 
mental condition at or proximate to the 
time of her 18th birthday.  To the extent 
that is possible, the psychiatrist must 
address the question at hand: Whether it 
was at least as likely as not that 
[redacted] became permanently incapable 
of self-support before the age of 18.

4.  Thereafter, the RO should again 
review the record.  If the benefit sought 
on appeal remain denied, the guardian 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

5.  The guardian is hereby informed that 
he or she has a right to present any 
additional evidence or argument while the 
case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); 
and Falzone v. Brown, 8 Vet. App. 398 
(1995).

Thereafter, the case should be returned to the Board, if in 
order.  The guardian need take no action unless otherwise 
notified.  The purpose of this remand is to ensure compliance 
with applicable laws and regulations and to afford the 
appellant due process of law.  The Board intimates no opinion 
as to the eventual determination to be made in this case.



		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).







